Citation Nr: 0512322	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-00 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for hepatitis C.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel




INTRODUCTION

The appellant had active service from January 1969 to 
December 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO), which, in part, denied 
service connection for hepatitis C.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

With respect to procedural matters, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), as codified at 38 U.S.C.A. 
§ 5100 et seq. (West 2002), became law.  The VCAA requires 
that VA notify the veteran as to which evidence was to be 
provided by the veteran, and which evidence was to be 
provided by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, it does not appear from the evidentiary 
record that the RO issued appellant a VCAA letter on the 
appellate issue.  Consequently, a remand of the case appears 
necessary for procedural due process concerns.  Specifically, 
he needs to be informed that he should submit all evidence 
that he has on file that pertains to this claim.  See 
38 C.F.R. § 3.159.

Appellant contends, in essence, that his hepatitis C is 
related to service, citing as possible causes/risk factors, 
various in-service dental/medical treatment involving 
Novocain needles and other injections, including during knee 
surgery; a bleeding cut of the hand; and venereal disease, 
for which he alleges receiving treatment in service.  The 
service medical records do not currently include any 
documentation involving venereal disease treatment.  It also 
appears that the evidentiary record does not currently 
include any clinical records dated between appellant's 
December 1971 service separation and the mid-1990's, except 
for a 1972 VA examination report.  It is not clear that 
appellant has ever been fully informed of the potential 
probative value of medical records detailing the presence of 
a disorder in the years after service.  Since the case is 
being remanded for other reasons, the RO should also seek any 
additional service medical records that may exist regarding 
the alleged venereal disease treatment and any relevant post-
service clinical records, particularly any dated proximate to 
service.

Accordingly, the case is REMANDED for the following:

1.  The RO should send appellant 
adequate written notification as to 
the information and evidence 
necessary to substantiate the 
appellate issue, including which 
evidence is to be provided by the 
appellant, and which by VA.  The RO 
must review the claims folder and 
ensure that all VCAA notice 
obligations have been satisfied with 
respect to the appellate issue, in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
See Quartuccio, supra., and the 
VCAA.  Specifically, he should also 
be informed that he should submit 
any evidence he has in his 
possession in support of the claim.  
38 C.F.R. § 3.159.

2.  The RO should request the 
service department, the National 
Personnel Records Center (NPRC), or 
any other appropriate organization 
to obtain any additional service 
medical records, particularly any 
pertaining to reported venereal 
disease treatment.  Any such records 
obtained should be associated with 
the claims folder.  In the event 
that records are unavailable, this 
should be noted in writing in the 
claims folder, and if feasible, the 
reason for their unavailability 
should be provided. 

3.  The RO should request appellant 
to provide any relevant clinical 
records pertaining to hepatitis, not 
presently associated with the claims 
folder, in his possession, as well 
as the complete names and addresses 
of any physicians or medical 
facilities which have provided any 
treatment, particularly for the 
period between service separation 
and the mid-1990's.  All available, 
actual clinical records (as 
distinguished from physicians' 
statements based upon recollections 
of previous treatment), to the 
extent such records are not 
presently associated with the claims 
folder, should be obtained from the 
specified health care providers.  
The appellant should be requested to 
sign and submit appropriate consent 
forms to release any private medical 
reports to the VA.  Any records 
obtained should be associated with 
the claims folder.

4.  The RO should review any 
additional evidence and readjudicate 
the issue of service connection for 
hepatitis C, under all appropriate 
statutory and regulatory provisions 
and legal theories.

When the aforementioned development has been accomplished, to 
the extent the benefit sought is not granted, the case should 
be returned to the Board for further appellate consideration 
in accordance with applicable provisions, to the extent such 
action is in order.  No action is required of the appellant 
until he is notified.  The Board intimates no outcome in this 
case by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




